 STEEL-TEX MANUFACTURING CORP.461Steel-TexManufacturing-Corp.andInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-10115October 17, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 22, 1973, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, counsel for the General Counsel filedexceptions and a supporting brief, and Resondentfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.On the issues thus joined, the matter came on before meat Detroit, Michigan, on April 24 and 25, 1973. All partieswere represented by counsel and had an opportunity to calland examine witnesses, to introduce relevant and materialevidence, to argue on the record, and to file briefs. Oralargument was waived by all parties. A brief has been re-ceived from Respondent. Upon the entire record in thismatter and in contemplation of the brief, I make the follow-ing:FINDINGS OF FACTIJURISDICTIONThe Respondent is a Michigan corporation engaged at aplant in Farmington, Michigan, in the manufacture, sale,and distribution of automotive parts and related products.Respondent annually purchases and causes to be transport-ed to its Farmington installation goods and materials valuedin excess of $75,000 of which goods and materials valued inexcess of $50,000 were transported and delivered directlyfrom points located outside the State of Michigan. Further,Respondent annually manufactures and distributes itsproducts valued in excess of $50,000 directly to points locat-ed outside the State of Michigan.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On February1, 1973, International Union, United Automobile, Aero-space and Agricultural Implement Workers of America(UAW), hereinafter called the Union, filed a charge with theRegional Director for Region 7 of the National Labor Rela-tions Board, hereinafter called the Board, alleging thatSteel-TexManufacturing Corporation, hereinafter calledRespondent, violated the Act by the discharge of six em-ployees because of their union or concerted activities.Thereafter on March 8, 1973, the Charging Party amendedthe charge by dropping the name of one employee andadding the names of two others. On March 14, 1973, the saidRegional Director (then Acting) issued a complaint andnotice of hearing alleging that Respondent discharged theseven employees named in the amended charge, one onJamuary 30, the rest on January 31, 1973. By its duly filedanswer Respondent demes the commission of any unfairlabor practices.The Unionis a labor organizationwithinthe meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent conducts its manufacturing operation in twoadjacent buildings in which, at the time of the occurrencesherein, about 27 employees operated a large number ofmachines. The corporation is owned primarily by Elmer(Al) Hanaway and his sons Ronald and John. Ronald is thepresident of the corporation. All three Hanaways are them-selves machinists and toolmakers and apparently do muchof the millwright work involved in the operation. Gary Grif-fith is the general manager and has under him a number ofleadmen. He directly supervises one of the two buildingsand assigns work in the other. Fifteen or 16 of the employeeswork in building 1, the remainder in building 2.The turnover at the plant is fairly high. The employeeswho appeared before me were for the most part young menwithout machinist experience gained prior to their employ-mentwithRespondent.The normal workweek atRespondent's plant is 58 hours.On January 19 I three of the employees, Moss, Dasey andGallagher made contact with the Charging Party with thehope of organizing the plant. They each signed cards at thattime and were given additional cards to distribute among1All dates hereinafter are in 1973 unless otherwise specified.206 NLRB No. 54 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees. With the exception of talking to one or twoother employees nothing was done about organizing untilMonday, January 29. In the intervening time, because of anepidemic of flu, various of the employees were off work.However, on January 29, they were all present and theyagreed to commence organization. This was accomplishedbefore and after work, during lunch and break periods.Organization was completed by Tuesday, January 30: Thatevening one of the original organizers, Dasey was called athis home and told that he was discharged because of hisabsenteeism. The next day apparently no further organizingactivities took place. The remaining employees worked thefull day and immediately after they returned home employ-ees Gallagher, Tomey, Curd, and Livy received telephonecalls from Griffith informing them that they were dis-charged. Employee Brown received a similar telephone callfrom Ronald Hanaway and Moss a similar call from JohnHanaway.The General Counsel contends that all the above dis-charges resulted from the union activity of the employees.Respondent contends that they were all discharged forcause.Discussions and ConclusionsThe General Counsel would have me infer that all sevenof the named employees were discharged for union activity,basing such findings almost entirely on the timing of thedischarges, which surely raise suspicion. Respondent con-tends that it had no knowledge that any union activity wastaking place at the time the discharges were consummatedand that all seven of these employees had, prior to theirdischarge, been marked out for ultimate discharge becauseof their unsatisfactory work habits or performance. Respon-dent showed that Dasey, who was shipping clerk, was morefrequently absent and tardy, allegedly for reasons of sick-ness,than any other employee. Dasey himself testified thatGriffith had told him one time when he took off sick thathe was "the sickest guy he ever knew." Griffith admittedthat he had been "sickly." On January 30 Dasey took off,leaving a large accumulation of material that was supposedto be shipped before the end of the month. Griffith com-plained to the Hanaways and was told to ship it himself. Atthis point Elmer Hanaway suggested that he fire Dasey andGriffith called him at his home and fired him. The followingday at about 5 o'clock the three Hanaways and Griffith metand decided to "clean house." They decided to dischargeGallagher because of his bad absenteeism and tardinessrecord. They decided also to discharge Tomey, who was ajanitor or cleanup man. Respondent had recently had awarning from its insurance company that its rates would beraised if they did not clean up the plant and specificallyclean oil and grease off the floor. Tomey was supplied witha large and expensive floor scrubber and was told to scrubthe floor several times but failed to do it. Tomey complainedthat the machine was defective because the cord was oldand cracked, however Respondent produced records reveal-ing that the cord had been replaced in October 1972 andthat the machine had been completely serviced as recentlyas December 1972. In addition, John Hanaway testified thathe himself had used the machine in the other building atabout the time Tomey was supposed to have cleaned upbuilding 1 and that it was in no way defective. At any rate,the floor was not cleaned and Torrey was marked for dis-charge. Brown was discharged because of the quality andquantity of his work, according to Respondent. During themonth of December he had scrapped 238 bushings, whichwere badly needed by a customer, by grinding too muchstock off of them so that they were undersized and unusable.On January 27, he had run 3,500 pins which were to be usedby Respondent in a manufacturing operation. He was tohave ground fifteen ten-thousandths of an inch off of eachpin but ground only five ten-thousandths. This mistakecame to light when Respondent first tried to use the pins onJanuary 30; all the pins had to be rerun. Accordingly,Brown was marked for discharge.Respondent was assembling 12 machines to make a sepa-rate section to be run by two men, Moss and Fassero. Fasse-ro, a leadman, was supposed to teach Moss to set up themachine. During the week before his discharge, Moss wasabsent a number of days because he had the flu; Fassero onthe other hand, although he too had flu, came in each dayattempting to assist in assembling the new machines and toteachMoss to set them up. Since Moss was not present,Fassero could not teach him. Moss had previously per-formed at less than the expected rate and, accordingly, Re-spondent decided that he too should go. Livy and Curd alsowere slow to learn their jobs, performed at a slower speedand did not produce to the satisfaction of Griffith, and theyalso were discharged.At the same time that the seven were discharged an eighthman, a new floor sweeper who had been hired either 1 dayor 1 week before his discharge, was let go. None of theemployees have been replaced and two more have leftRespondent's employ since January 31 without replace-ment.Respondent also produced evidence that on January 24the four members of the managerial hierarchy got together,as they do twice a year, to determine whether raises shouldbe given to the employees. At that time all employees in theplant were given raises with the exception of the seven whowere later discharged. There is no evidence that any em-ployees other than Moss, Dasey and Gallagher were at thattime involved with the Union in any respect, and there is noevidence that on January 24 Respondent had any knowl-edge that any union was interested in organizing its employ-ees.The General Counsel contends that Respondent hadknowledge of the union activities of its employees relying onthe inference of knowledge that the Board sometimes drawsfrom the fact that organization is taking placein a smallplant.This inference, General Counsel believes, is but-tressed by evidence that one of the leadmen, McNulty,might have overheard two employees talking about theUnion. General Counsel attempted to show that McNultywas indeed a supervisor, but there is no evidence on therecord that he had any supervisory functions. He was aleadman and setup man and performed the normal func-tions of those jobs. He and the other leadmen were conduitsfor the distribution of work orders from Griffith to theemployees, but there is no evidence that he or any of theother leadmen had the capacity to assign to any employee STEEL-TEX MANUFACTURING CORP.what machine he should use. Since the assignment of workdepended on the machine which could do it, the nature ofthe job for the most part dictated the assignment of theemployee who would do the job. There is no evidence thatMcNulty had anything to do with hiring, firing or responsi-bly recommending hiring, firing or the promotion,suspen-sion,punishmentorotherwiseoftheemployees.Accordingly, I find that whether or not McNulty mighthave overheard employees talking about the Union, there isno inference that can be drawn that the Employer gainedknowledge therefrom.The other incident upon which the General Counsel reliesis a statement made by Ken Griffith, the brother of the plantmanager, who was himself an employee in the unit, at thetime he was delivering the checks to the discharged employ-ees, that he thought that management knew that there wasunion activity in one of the plants but not in the other.This statement by Ken Griffith cannot be consideredeither an admission by Respondent or evidence that Re-spondent knew anything of the union organization. Thereisno showing that Ken Griffith occupied any position oftrust with Respondent or gave any information to his broth-er,who was the general manager.In order to find a violation herein, in the absence of anadmission,an inference would have to be drawn that thedischarges were predicated on union activities of the em-ployees discharged. Because the reasons given for the dis-charge of each of the employees are not shown to be463pretextual, the inference would have to be very strong toovercome the evidence that they were discharged for cause.To reach such an inference it is first necessary to find thatthe Company had knowledge of the union activities of theemployees. A finding of company knowledge herein wouldrequire a further inference that the Company must have hadknowledge because it was a small plant or an inference thatthe Company achieved knowledge through McNulty, whomIhave found the General Counsel did not prove to be asupervisor.Of course,decisions of the Board are frequentlybased upon inferences, but we are taught by the courts thatinferences must be founded on 'substantial evidence uponthe record as a whole. An inference itself is not substantialevidence and, accordingly,an inference based on an infer-,ence goesbeyond the Board's power.In the instant case, in the absence of any showing ofcompany knowledge and in contemplation of the uncontro-verted showing by Respondent of a reasonable cause for thedischarge of each of the employees, I find that no unfairlabor practice has been shown to have been committed byRespondent. Accordingly, I recommend that the complaintbe dismissed in its entirety?2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and order,and all objections thereto shall be deemedwaived for all purposes.